Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to a non-provisional application Number 17/188,852 filed on 03/01/2021. This application is a continuation of 16/427,391 filed on 05/31/2019 (now patent US 10,999,205 B2), which is a continuation of 15/963,133 filed on 04/26/2018 (now patent US 10,382,347 B2), which is a continuation of 14/733,083 filed on 06/08/2015 (now patent US 9,979,663 B2). A preliminary amendment filed with the application is acknowledged. Claims 1-19 are cancelled. Claims 20-34 are new. Claims 20-34 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8 of US 10,999,205 B2 in view of Gupta et al. (US 2016/0352866 A1; hereinafter “Gupta”).

The following table shows a mapping of the respective claims of the instant application against the claims of US 10,999,205 B2.  

Instant Application 17/188,852
Patent US 10,999,205 B2
20. A method for predicting a throughput of a Transmission Control Protocol (TCP) path between a sender and a receiver coupled by a network path, the method comprising: 

transmitting, by a first TCP predictor on a first device, a number of test packets over the network path; 

receiving, by a second TCP predictor on a second device, said test packets and sending reply packets to the first TCP predictor on said first device, said reply packets including a timestamp; 

polling data from said first and second TCP predictors, by a central controller, and 

determining one or more network metrics of the network path based on said reply packets.  
1. A method for predicting a throughput of a Transmission Control Protocol (TCP) path between a sender and a receiver coupled by a network path, the method comprising:
transmitting, by a first TCP predictor on a first device, a number of test packets over the network path; 
receiving, by a second TCP predictor on a second device, said test packets and sending reply packets to the first TCP predictor on said first device, said reply packets including a timestamp; 

determining, by said first TCP predictor on said first device, one or more network metrics of the network path based on said reply packets; 
predicting, by said first TCP predictor on said first device, a throughput of said network path based on said one or more network metrics; 
modifying one or more traffic control functions associated to the sender based on said predicted throughput; 
wherein said one or more traffic control functions is a Circuit Information Rate (CIR) and said CIR is increased when said burst capacity of the network path divided by said roundtrip time for the network path is greater than the CIR.
21. The method of claim 20 further comprising controlling the transmission of the test packets using said central controller.  
2. The method of claim 1 further comprising controlling the transmission of the test packets using a central controller and wherein the first TCP predictor reduces the CIR for the network path when the determined throughput is less than the CIR.
22. The method of claim 20 wherein said central controller is located on said first or second device.  
3. The method of claim 2 wherein said central controller is located on said first or second device.
23. The method of claim 20 further comprising predicting, by said first TCP predictor on said first device, a throughput of said network path.  
(From 1). predicting, by said first TCP predictor on said first device, a throughput of said network path based on said one or more network metrics; 

24. The method of claim 23 wherein a Circuit Information Rate (CIR) associated to the first TCP predictor is modified based on said predicted throughput.  
(From 1). modifying one or more traffic control functions associated to the sender based on said predicted throughput; 
wherein said one or more traffic control functions is a Circuit Information Rate (CIR)
25. The method of claim 20 wherein said network metrics comprises a burst capacity and a roundtrip time.  
4. The method of claim 1, wherein said network metrics comprises a burst capacity and a roundtrip time and said CIR is reduced when the determined throughput is less than the CIR.
26. The method of claim 24, wherein said CIR is increased when said burst capacity of the network path divided by said roundtrip time for the network path is greater than the CIR.  
(From 1). said CIR is increased when said burst capacity of the network path divided by said roundtrip time for the network path is greater than the CIR.
27. The method of claim 24, wherein said CIR is reduced when the determined throughput is less than the CR.  
4. The method of claim 1, wherein said network metrics comprises a burst capacity and a roundtrip time and said CIR is reduced when the determined throughput is less than the CIR.
28. A system for predicting a throughput of a Transmission Control Protocol (TCP) path between a sender and a receiver over a network path, the system comprising: 

a first TCP predictor transmitting a number of test packets over the network path; and 

a second TCP predictor receiving said test packets and sending reply packets to the first TCP predictor on the first device, said reply packets including a timestamp; 


a central controller polling data from said first and second TCP predictors, and 

determining one or more network metrics of the network path based on said reply packets.  
5. A system for predicting a throughput of a Transmission Control Protocol (TCP) path between a sender and a receiver over a network path, the system comprising: 

a first TCP predictor on a first device transmitting a number of test packets over the network path; and 

a second TCP predictor on second device predictor receiving said number of test packets and sending reply packets to the first TCP predictor on the first device, said reply packets including a timestamp; 



wherein said first TCP predictor on the first device determines one or more network metrics of the network path based on said reply packets, 

predicts a throughput of the network path based on said one or more network metrics, 

updates one or more traffic control functions associated with the sender based on said one or more network metrics and modifies the one or more traffic control functions of the path in order to meet satisfactory throughput performance criteria associated with the network path 

wherein said one or more traffic control functions is a Circuit Information Rate (CIR) and said CIR is increased when said burst capacity of the network path divided by said roundtrip time for the network path is greater than the CIR.
29. The system of claim 28 wherein said network metrics comprises one or more from the group consisting of a burst capacity and a roundtrip time.  
6. The system of claim 5 wherein said network metrics comprises one or more from the group consisting of a burst capacity and a roundtrip time.
30. The system of claim 28 wherein the central controller determines a throughput of the network path based on a burst capacity divided by a roundtrip time of the network path.  
(From 5). predicts a throughput of the network path based on said one or more network metrics,
31. The system of claim 28 wherein the central controller determines if the throughput satisfies performance criteria associated with the network path and modifies a Committed Information Rate (CIR) of the path in order to meet said criteria.  
(From 5). updates one or more traffic control functions associated with the sender based on said one or more network metrics and modifies the one or more traffic control functions of the path in order to meet satisfactory throughput performance criteria associated with the network path wherein said one or more traffic control functions is a Circuit Information Rate (CIR).

32. The system of claim 31 wherein the first TCP predictor increases said CIR when the burst capacity of the network path divided by the roundtrip time for the network path is greater than the CIR.  
(From 5). said CIR is increased when said burst capacity of the network path divided by said roundtrip time for the network path is greater than the CIR.
33. The system of claim 31 wherein the first TCP predictor reduces the CIR for the network path when the determined throughput is less than the CTR.  
2. The method of claim 1 further comprising controlling the transmission of the test packets using a central controller and wherein the first TCP predictor reduces the CIR for the network path when the determined throughput is less than the CIR.
34. The system of claim 28 wherein said central controller is located on the same device as said first or second TCP predictor.   
8. The system of claim 7 wherein said central controller is located on said first or second device.



Regarding claim 20, the recited limitations are included in claim 1 of US 10,999,205 B2 as outlined above, except the claim element, “polling data from said first and second TCP predictors, by a central controller”. 
However, in the same field of endeavor, Gupta discloses polling data from said first and second TCP predictors, by a central controller ([0145] In the example of a conventional network architecture in which the TWAMP (two-way active measurement protocol) control client and the TWAMP session initiator are executed on the same network device, upon receiving the accept session message, either the TWAMP control client or the TWAMP session initiator (= a first TCP predictor on a first device) may start sending TWAMP test packets to the TWAMP server (= a second TCP predictor on a second device) to measure selected service KPIs associated with the data session for the given service; [0168] The new set of control messages may be used in a SDN and NFV architecture in which the TWAMP control client is executed on a centralized controller and the TWAMP session initiator is executed on a separate network device (= a first TCP predictor on a first device), as illustrated in FIGS. 1-4; [0175] FIG. 17 illustrates an example format of a request service data message (= a polling request message) sent by the TWAMP control client (within a central controller) to the TWAMP session initiator (= a first TCP predictor on a first device) requesting service data measurements for one or more selected service KPIs associated with the established data session for the given service from the TWAMP session initiator… the request service data message (= a polling request message) may be used to trigger an immediate ACK message including the service data measurements; 0177] FIG. 18 illustrates an example format of an ACK message (= a polling response message) sent by the TWAMP session initiator to the TWAMP control client in response to receiving the request service data message (FIG. 17). The ACK message (= a polling response message) includes the latest collected service data measurements for the selected service KPIs to be sent back to the TWAMP control client.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of US 10,999,205 B2 based on this teaching from Gupta and broaden the scope to obtain the limitations of claim 20, because the modification uses prior art elements according to their established functions to achieve a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform such modification by controlling test packets for determining network parameters in order to enable an operator to support the desired committed information rate for a user without excessive network resource usage. It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993). 

Claim 21 recites similar limitations as in claim 2 of US 10,999,205 B2. Therefore, claim 21 would have been obvious over claim 2 of US 10,999,205 B2 in view of Gupta following the same rationale as set forth in the rejection of claim 20.

Claim 22 recites similar limitations as in claim 3 of US 10,999,205 B2. Therefore, claim 22 would have been obvious over claim 3 of US 10,999,205 B2 in view of Gupta following the same rationale as set forth in the rejection of claim 20.

Claims 23-24 and 26 recite similar limitations to those included in claim 1 of US 10,999,205 B2. Therefore, claims 23-24 and 26 would have been obvious over claim 1 of US 10,999,205 B2 in view of Gupta following the same rationale as set forth in the rejection of claim 20.

Claims 25 and 27 recite similar limitations to those included in claim 4 of US 10,999,205 B2. Therefore, claims 25 and 27 would have been obvious over claim 4 of US 10,999,205 B2 in view of Gupta following the same rationale as set forth in the rejection of claim 20.

Claim 28 recites similar limitations to those included in claim 5 of US 10,999,205 B2, except “a central controller polling data from said first and second TCP predictors”. Therefore, claim 28 would have been obvious over claim 5 of US 10,999,205 B2 in view of Gupta following the same rationale as set forth in the rejection of claim 20.

Claim 29 recites similar limitations as in claim 6 of US 10,999,205 B2. Therefore, claim 29 would have been obvious over claim 6 of US 10,999,205 B2 in view of Gupta following the same rationale as set forth in the rejection of claim 20.

Claims 30-31 and 32 recite limitations that are obvious variants of the limitations included in claim 5 of US 10,999,205 B2. Therefore, claims 30-31 and 32 would have been obvious over claim 5 of US 10,999,205 B2 in view of Gupta following the same rationale as set forth in the rejection of claim 20.

Claim 33 recites similar limitations to those in claim 2 of US 10,999,205 B2 from the perspective of a system. Therefore, claim 33 would have been obvious over claim 2 of US 10,999,205 B2 in view of Gupta following the same rationale as set forth in the rejection of claim 20.

Claim 34 recites similar limitations to those in claim 8 of US 10,999,205 B2. Therefore, claim 34 would have been obvious over claim 8 of US 10,999,205 B2 in view of Gupta following the same rationale as set forth in the rejection of claim 28.

Claims 20 and 28 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8, respectively, of US 10,382,347 B2 in view of Gupta.

The following table shows a mapping of the respective claims of the instant application against the claims of US 10,382,347 B2.  

Instant Application 17/188,852
Patent US 10,382,347 B2
20. A method for predicting a throughput of a Transmission Control Protocol (TCP) path between a sender and a receiver coupled by a network path, the method comprising: 

transmitting, by a first TCP predictor on a first device, a number of test packets over the network path; 

receiving, by a second TCP predictor on a second device, said test packets and sending reply packets to the first TCP predictor on said first device, said reply packets including a timestamp; 

polling data from said first and second TCP predictors, by a central controller, and 

determining one or more network metrics of the network path based on said reply packets.  
1. A method for predicting a throughput of a Transmission Control Protocol (TCP) path between a sender and a receiver over a network path, the method comprising: 
transmitting, by a first TCP predictor on a first device, a number of test packets over the network path; 
receiving, by a second TCP predictor on a second device, said number of test packets and sending reply packets to the first TCP predictor on said first device, said reply packets including a timestamp; 

determining, by said first TCP predictor on said first device, a round trip time and a burst capacity of the network path based on said reply packets; and 
predicting, by said first TCP predictor on said first device, the throughput of said network path based on said burst capacity divided by said roundtrip time of said network path, 
wherein a Circuit Information Rate (CIR) is modified based on said predicted throughput to improve a TCP performance.
28. A system for predicting a throughput of a Transmission Control Protocol (TCP) path between a sender and a receiver over a network path, the system comprising: 

a first TCP predictor transmitting a number of test packets over the network path; and 

a second TCP predictor receiving said test packets and sending reply packets to the first TCP predictor on the first device, said reply packets including a timestamp; 


a central controller polling data from said first and second TCP predictors, and 

determining one or more network metrics of the network path based on said reply packets.  
8. A system for predicting a throughput of a Transmission Control Protocol (TCP) path between a sender and a receiver over a network path, the system comprising: 

a first TCP predictor on a first device transmitting a number of test packets over the network path; and

a second TCP on second device predictor receiving said number of test packets and sending reply packets to the first TCP predictor on the first device, said reply packets including a timestamp;

 

wherein said first TCP predictor on the first device determines a round trip time and a burst capacity of the network path based on said reply packets and predicts, 

the throughput of the network path based on said burst capacity divided by said roundtrip time of the network path, and 

wherein said first TCP is configured to modify a Circuit Information Rate (CIR) based on said predicted throughput to improve a TCP performance.



Regarding claim 20, the recited limitations are included in claim 1 of US 10,382,347 B2 as outlined above, except the claim element, “polling data from said first and second TCP predictors, by a central controller”. 
However, in the same field of endeavor, Gupta discloses polling data from said first and second TCP predictors, by a central controller ([0145] In the example of a conventional network architecture in which the TWAMP (two-way active measurement protocol) control client and the TWAMP session initiator are executed on the same network device, upon receiving the accept session message, either the TWAMP control client or the TWAMP session initiator (= a first TCP predictor on a first device) may start sending TWAMP test packets to the TWAMP server (= a second TCP predictor on a second device) to measure selected service KPIs associated with the data session for the given service; [0168] The new set of control messages may be used in a SDN and NFV architecture in which the TWAMP control client is executed on a centralized controller and the TWAMP session initiator is executed on a separate network device (= a first TCP predictor on a first device), as illustrated in FIGS. 1-4; [0175] FIG. 17 illustrates an example format of a request service data message (= a polling request message) sent by the TWAMP control client (within a central controller) to the TWAMP session initiator (= a first TCP predictor on a first device) requesting service data measurements for one or more selected service KPIs associated with the established data session for the given service from the TWAMP session initiator… the request service data message (= a polling request message) may be used to trigger an immediate ACK message including the service data measurements; 0177] FIG. 18 illustrates an example format of an ACK message (= a polling response message) sent by the TWAMP session initiator to the TWAMP control client in response to receiving the request service data message (FIG. 17). The ACK message (= a polling response message) includes the latest collected service data measurements for the selected service KPIs to be sent back to the TWAMP control client.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of US 10,382,347 B2 based on this teaching from Gupta and broaden the scope to obtain the limitations of claim 20, because the modification uses prior art elements according to their established functions to achieve a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform such modification by controlling test packets for determining network parameters in order to enable an operator to support the desired committed information rate for a user without excessive network resource usage. It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993). 

Claim 28 recites similar limitations to those included in claim 8 of US 10,382,347 B2, except “a central controller polling data from said first and second TCP predictors”. Therefore, claim 28 would have been obvious over claim 8 of US 10,382,347 B2 in view of Gupta following the same rationale as set forth in the rejection of claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 20-23, 25, 28-30, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Padhye et al. (SIGCOMM 1998; hereinafter “Padhye”) in view of Gupta et al. (US 2016/0352866 A1; hereinafter “Gupta”).

Regarding claim 20, Padhye discloses a method for predicting a throughput of a Transmission Control Protocol (TCP) path between a sender and a receiver coupled by a network path (Sec. 1: We have compared our model with the behavior of several real-world TCP connections), the method comprising: 
transmitting, by a first TCP predictor on a first device, a number of test packets over the network path (Sec. 2 and Fig. 2: A round starts with the back-to-back transmission of W packets (= a predetermined number of test packets), where W is the current size of the TCP congestion window; Fig. 4: Packet  and ACK transmissions preceding a loss indication; thus Fig. 4 indicates packet sequence numbers for packets received by a TCP receiver as a function of time (implying that each packet carries a time-stamp) before a packet loss is detected via a packet received out of sequence); 
receiving, by a second TCP predictor on a second device, said test packets and sending reply packets to the first TCP predictor on said first device, said reply packets including a timestamp (Fig. 4: Packet and ACK transmissions preceding a loss indication; this suggests receiving test packets and comparing the sequence number of each received packet with a largest of a previously received sequence numbers in order to determine a packet loss; Sec. 2: Packet loss can be detected in one of two ways, either by the reception at the TCP sender of “triple-duplicate" acknowledgments (= reply packets), i.e., four ACKs with the same sequence number, or via time-outs… Many TCP receiver (= a second TCP Predictor) implementations send one cumulative ACK for two consecutive packets received; Sec 2.1 and Fig. 2: Packets sent during a TD period…loss indications are exclusively of type “triple-duplicate" ACK (TD) (= alarm); the triple duplicate acknowledgement is equivalent to a reply message which includes a timestamp and an alarm notification); and 
determining one or more network metrics of the network path based on said reply packets (Sec 2.1 and Figs. 1-4: We define a TD period (TDP) to be a period between two TD loss indications (see Figure 1),…for the i-th TD period we define Yi to be the number of packets sent in the period, Ai the duration of the period; E[A] = (E[X] + 1)E[r] (equation 6); RTT = E[r] the average value of round trip time; We denote by αi the first packet lost in TDPi, and by Xi the round where this loss occurs,…a total of Yi = αi + Wi - 1 packets are sent in Xi + 1 rounds. It follows that E[Y] = E[α] + E[W] – 1 (equation 2). Considering {Wi}i to be a Markov regenerative process with rewards {Wi}i, it can be shown that B = E[Y] / E[A] (equation 1); here the steady state TCP throughput B is equivalent to the predicted throughput measure based on the largest of the previously received sequence numbers, E[Y] is equivalent to the burst capacity and E[A] is determined by average RTT; A “round trip time” and a “burst capacity” are examples of network metrics).
But Padhye does not disclose polling data from said first and second TCP predictors, by a central controller.
However, in the same field of endeavor, Gupta discloses polling data from said first and second TCP predictors, by a central controller ([0145] In the example of a conventional network architecture in which the TWAMP (two-way active measurement protocol) control client and the TWAMP session initiator are executed on the same network device, upon receiving the accept session message, either the TWAMP control client or the TWAMP session initiator (= a first TCP predictor on a first device) may start sending TWAMP test packets to the TWAMP server (= a second TCP predictor on a second device) to measure selected service KPIs associated with the data session for the given service; [0168] The new set of control messages may be used in a SDN and NFV architecture in which the TWAMP control client is executed on a centralized controller and the TWAMP session initiator is executed on a separate network device (= a first TCP predictor on a first device), as illustrated in FIGS. 1-4; [0175] FIG. 17 illustrates an example format of a request service data message (= a polling request message) sent by the TWAMP control client (within a central controller) to the TWAMP session initiator (= a first TCP predictor on a first device) requesting service data measurements for one or more selected service KPIs associated with the established data session for the given service from the TWAMP session initiator… the request service data message (= a polling request message) may be used to trigger an immediate ACK message including the service data measurements; 0177] FIG. 18 illustrates an example format of an ACK message (= a polling response message) sent by the TWAMP session initiator to the TWAMP control client in response to receiving the request service data message (FIG. 17). The ACK message (= a polling response message) includes the latest collected service data measurements for the selected service KPIs to be sent back to the TWAMP control client.).
It would have been obvious to a person of ordinary skill in the art at the time the application was filed to modify the method of Padhye based on the above teaching from Gupta to obtain the limitations of claim 20, because the modification uses prior art elements according to their established functions to achieve a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform such modification by controlling test packets for determining network parameters in order to enable an operator to support the desired committed information rate for a user without excessive network resource usage.

Regarding claim 21, Padhye and Gupta disclose the limitations of claim 20 as set forth, and Gupta further discloses controlling the transmission of the test packets using said central controller ([0145] upon receiving the accept session message, either the TWAMP control client or the TWAMP session initiator (= a first device or a first TCP predictor) may start sending TWAMP test packets to the TWAMP server (= a second device or a second TCP predictor) to measure selected service KPIs associated with the data session for the given service; [0168] The new set of control messages may be used in a SDN and NFV architecture in which the TWAMP control client is executed on a centralized controller and the TWAMP session initiator is executed on a separate network device (= a first TCP predictor), as illustrated in FIGS. 1-4;.  

Regarding claim 22, Padhye and Gupta disclose the limitations of claim 20 as set forth, and Gupta further discloses wherein said central controller is located on said first or second device ([0145] In the example of a conventional network architecture in which the TWAMP (two-way active measurement protocol) control client and the TWAMP session initiator are executed on the same network device, upon receiving the accept session message, either the TWAMP control client or the TWAMP session initiator (= a first device) may start sending TWAMP test packets to the TWAMP server (= a second device) to measure selected service KPIs associated with the data session for the given service. In the example of a SDN and NFV network architecture in which the TWAMP control client is executed on a centralized controller and the TWAMP session initiator is executed on a different network device, upon receiving the accept session message, the TWAMP control client may use a new set of control messages to instruct the TWAMP session initiator to establish the negotiated data session and start sending TWAMP test packets to the TWAMP server to measure selected service KPIs associated with the data session for the given service; thus a TWAMP control client (= centralized controller) controlling the transmission of the test packets may be collocated with session initiator (= the first device)).

Regarding claim 23, Padhye and Gupta disclose the limitations of claim 20 as set forth, and Padhye further discloses predicting, by said first TCP predictor on said first device, a throughput of said network path (Sec. 2.0: …analytic expression for the throughput of a saturated TCP sender (= the first TCP Predictor), i.e., a flow with an unlimited amount of data to send, as a function of loss rate and average round trip time (RTT); Sec. 2.1: Considering {Wi}i to be a Markov regenerative process with rewards {Yi}i , it can be shown that B = E[Y] / E[A] (equation 1); here the steady state TCP throughput B is equivalent to the predicted throughput of the network path, E[Y] is equivalent to the burst capacity and E[A] is determined by RTT).  

Regarding claim 25, Padhye and Gupta disclose the limitations of claim 20 as set forth, and Padhye further discloses wherein said network metrics comprises a burst capacity and a roundtrip time (Sec 2.1 and Figs. 1-4: We define a TD period (TDP) to be a period between two TD loss indications (see Figure 1),…for the i-th TD period we define Yi to be the number of packets sent in the period, Ai the duration of the period; E[A] = (E[X] + 1)E[r] (equation 6); RTT = E[r] the average value of round trip time; We denote by αi the first packet lost in TDPi, and by Xi the round where this loss occurs,…a total of Yi = αi + Wi - 1 packets are sent in Xi + 1 rounds. It follows that E[Y] = E[α] + E[W] – 1 (equation 2). Considering {Wi}i to be a Markov regenerative process with rewards {Wi}i, it can be shown that B = E[Y] / E[A] (equation 1); here the steady state TCP throughput B is equivalent to the predicted throughput measure based on the largest of the previously received sequence numbers, E[Y] is equivalent to the burst capacity and E[A] is determined by average RTT; Thus “a round trip time” and a “burst capacity” are examples of network metrics).  .  

Claims 28-29 and 34 are rejected on the same grounds set forth in the rejection of claims 20, 25, and 22, respectively. Claims 28-29 and 34 recite similar features as in claims 20, 25, and 22, respectively, from the perspective of a system.

Regarding claim 30, Padhye and Gupta disclose the limitations of claim 28 as set forth, and Padhye further discloses wherein the central controller determines a throughput of the network path based on a burst capacity divided by a roundtrip time of the network path (Sec. 2.0: …analytic expression for the throughput of a saturated TCP sender (= the first TCP Predictor), i.e., a flow with an unlimited amount of data to send, as a function of loss rate and average round trip time (RTT); Sec. 2.1: Considering {Wi}i to be a Markov regenerative process with rewards {Yi}i , it can be shown that B = E[Y] / E[A] (equation 1); here the steady state TCP throughput B is equivalent to the predicted throughput of the network path, E[Y] is equivalent to the burst capacity and E[A] is determined by RTT).  










Allowable Subject Matter
Claims 24, 26-27, and 31-33 contain allowable subject matter, and would be allowed if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if they overcome the nonstatutory double patenting rejections. 
The prior art of record includes the following documents:
Padhye et al. (SIGCOMM 1998; hereinafter “Padhye”)
Kloper (US 2003/0112878 A1).
Katsuyama et al. (US 2005/0289395 A1; hereinafter “Katsuyama”), 
Vinokour et al. (US 2010/0208588 A1; hereinafter “Vinokour”)
Gupta et al. (US 2016/0352866 A1; hereinafter “Gupta”)
Baillargeon et al. (US 2014/0092736 A1; hereinafter “Baillargeon”)
Bugenhagen (US 8,830,833 B2)
Oguchi (US 2013/0163455 A1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471